                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9                             NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                        MARVIN GLENN HOLLIS,
                                  11                                                       Case No. 17-00326 BLF (PR)
                                                        Plaintiff,
                                  12                                                       ORDER DENYING MOTION TO
Northern District of California




                                                                                           COMPEL; DENYING REQUESTS
 United States District Court




                                  13                                                       FOR REFERRAL TO SETTLEMENT;
                                                 v.                                        GRANTING MOTION FOR
                                  14                                                       EXTENSION OF TIME TO FILE
                                                                                           OPPOSITION; DENYING MOTION
                                  15                                                       FOR APPOINTMENT OF COUNSEL;
                                        NURSE REISENHOOVER, et al.,                        DENYING OTHER MOTIONS
                                  16
                                                       Defendants.                         (Docket Nos. 77, 78, 81, 83, 85, 91, 92,
                                  17                                                       94)
                                  18

                                  19            Plaintiff, a California inmate, filed the instant pro se civil rights action pursuant to
                                  20   42 U.S.C. § 1983 against medical officials at Pelican Bay State Prison (“PBSP”). Plaintiff
                                  21   has filed several motions in this matter: motion to compel discovery and request for
                                  22   sanctions, (Docket No. 77); motions requesting referral of case to settlement, (Docket Nos.
                                  23   78, 94); motion for extension of time to file opposition, (Docket No. 81); motion for
                                  24   appointment of counsel and request for judicial notice, (Docket No. 83, 85); motion for
                                  25   leave to file a cross motion, (Docket No. 91); and a motion “regarding the sufficiency of
                                  26   Defendant’s answers and objections, (Docket No. 92). The Court addresses these motions
                                  27   below.
                                  28
                                   1
                                                                              DISCUSSION
                                   2
                                       A.      Motion to Compel Discovery and for Sanctions
                                   3
                                               Plaintiff filed a motion to compel discovery and for sanctions to be imposed against
                                   4
                                       defendants for providing insufficient discovery responses. (Docket No. 77.) Plaintiff
                                   5
                                       asserts that he met and conferred with defendants’ counsel and pointed out that the
                                   6
                                       response to certain interrogatories addressed to Defendant Risenhoover were insufficient,
                                   7
                                       and that counsel refused to provide adequate and sufficient responses. (Id. at 2.)
                                   8
                                       Defendants filed an opposition to the motion, stating that Defendant Risenhoover
                                   9
                                       responded to the interrogatories with reference to Plaintiff’s own medical records, and that
                                  10
                                       in a subsequent letter the attorney also provided further explanation of her responses to
                                  11
                                       Plaintiff. (Docket No. 80 at 1.) Defendant asserts that her responses were “substantially
                                  12
Northern District of California




                                       justified” and “not ‘evasive or incomplete,’” and therefore the motion should be denied.
 United States District Court




                                  13
                                       (Id. at 2.)
                                  14
                                               Rule 37(a)(3) provides that a motion to compel discovery may be brought if a party
                                  15
                                       “fails to answer an interrogatory submitted under Rule 33.” Fed. R. Civ. P.
                                  16
                                       37(a)(3)(B)(iii). A party is considered to have failed to answer if the response is “evasive
                                  17
                                       or incomplete.” Fed. R. Civ. P. 37(a)(4). Here, there was no failure to answer an
                                  18
                                       interrogatory, and the manner of Defendant Risenhoover’s responses were neither evasive
                                  19
                                       nor incomplete. Defendant Risenhoover filed sufficient responses to Plaintiff’s
                                  20
                                       interrogatories by referring him to his own medical records, explaining that the answer
                                  21
                                       would depend on the patient, and by objecting to the nature of the question. (Docket No.
                                  22
                                       80 at 2-4.) Accordingly, Plaintiff’s motion to compel is DENIED. Because the Court
                                  23
                                       finds no merit in the motion to compel, Plaintiff’s motion for sanctions is DENIED.
                                  24
                                       (Docket No. 77.)
                                  25
                                       ///
                                  26

                                  27                                                 2

                                  28
                                   1
                                       B.     Motions for Referral to Settlement
                                   2
                                              Plaintiff has filed two motions for referral of this matter to settlement. (Docket
                                   3
                                       Nos. 78, 94.) Defendants have filed a motion for summary judgment, which includes the
                                   4
                                       argument that Plaintiff failed to exhaust administrative remedies. (Docket No. 76.) The
                                   5
                                       Court finds referral of this matter to settlement would be premature without first deciding
                                   6
                                       the merits of this motion. Accordingly, the motions for referral to settlement are DENIED.
                                   7
                                       C.     Motion for Extension of Time to File Opposition
                                   8
                                              Plaintiff filed a motion for extension of time to file an opposition to Defendants’
                                   9
                                       summary judgment motion. (Docket No. 81.) Defendants filed their motion for summary
                                  10
                                       judgment on February 8, 2019, such that Plaintiff’s opposition was due by March 8, 2019.
                                  11
                                       Plaintiff filed this motion for an extension of time on March 25, 2019, with a signature
                                  12
Northern District of California




                                       date of March 21, 2019. (Id. at 2.) In the motion, Plaintiff asserts that the motion is a
 United States District Court




                                  13
                                       second request for an extension of time and that he is unsure if the Court received his first
                                  14
                                       request. (Id. at 1.) No other motion was received by the Court. In the interest of justice,
                                  15
                                       the Court grants the motion, such that the opposition filed on April 8, 2019, (Docket No.
                                  16
                                       86), is deemed timely filed.
                                  17
                                       D.     Motion for Appointment of Counsel and Request for Judicial Notice
                                  18
                                              Plaintiff has filed a second motion for appointment of counsel and a neutral medical
                                  19
                                       expert witness. (Docket No. 83.) The Court denied an identical motion earlier in these
                                  20
                                       proceedings. (Docket No. 74.) Plaintiff’s reasons for the request remain the same: the
                                  21
                                       issues are complex, and he has limited understanding, education, and lack of skill at law.
                                  22
                                       (Docket No. 83.) Plaintiff also requests judicial notice in support of his motion and refers
                                  23
                                       to Defendant McCall’s responses to his request for admissions wherein Defendant states:
                                  24
                                       “Responding party objects to the request because it seeks expert testimony before
                                  25
                                       disclosure of experts is required.” (Docket No. 85 at 8.)
                                  26

                                  27                                                 3

                                  28
                                   1
                                              There is no constitutional right to counsel in a civil case unless an indigent litigant
                                   2
                                       may lose his physical liberty if he loses the litigation. See Lassiter v. Dep’t of Social
                                   3
                                       Services, 452 U.S. 18, 25 (1981); Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997)
                                   4
                                       (no constitutional right to counsel in § 1983 action), withdrawn in part on other grounds
                                   5
                                       on reh’g en banc, 154 F.3d 952 (9th Cir. 1998) (en banc). The decision to request counsel
                                   6
                                       to represent an indigent litigant under § 1915 is within “the sound discretion of the trial
                                   7
                                       court and is granted only in exceptional circumstances.” Franklin v. Murphy, 745 F.2d
                                   8
                                       1221, 1236 (9th Cir. 1984). Here, the difficulties Plaintiff raises are no different than those
                                   9
                                       any other prisoner faces. Accordingly, Plaintiff’s motion for appointment of counsel is
                                  10
                                       DENIED without prejudice for lack of exceptional circumstances. See Agyeman v.
                                  11
                                       Corrections Corp. of America, 390 F.3d 1101, 1103 (9th Cir. 2004); Rand, 113 F.3d at
                                  12
Northern District of California




                                       1525 (9th Cir. 1997); Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991); Wilborn v.
 United States District Court




                                  13
                                       Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986). Furthermore, the request for a medical
                                  14
                                       expert is also premature in light of the fact that Defendants’ summary judgment motion is
                                  15
                                       based, in part, on Plaintiff’s failure to exhaust administrative remedies. Accordingly, this
                                  16
                                       denial is without prejudice to the Court’s sua sponte appointment of counsel at a future
                                  17
                                       date should the circumstances of this case warrant such appointment. If counsel is
                                  18
                                       appointed, it is for counsel to decide whether a medical expert should be consulted.
                                  19
                                       E.     Motion “Regarding the Sufficiency of” Defendant McCall’s Responses
                                  20
                                              Plaintiff filed a motion “to determine the sufficiency of” Defendant McCall’s
                                  21
                                       answers and objections to his request for admissions and for sanctions to be imposed.
                                  22
                                       (Docket No. 92.) Defendants filed an objection, stating that they responded to Plaintiff’s
                                  23
                                       request to meet and confer on April 10, 2019. (Docket No. 95.) The Court has reviewed
                                  24
                                       the response, and it is neither evasive nor incomplete. See Fed. R. Civ. P. 37(a)(4).
                                  25
                                       Accordingly, Plaintiff’s motion for sanctions is DENIED. (Docket No. 92.)
                                  26

                                  27                                                  4

                                  28
                                   1
                                       F.     Motion for Leave to File Cross Motion for Summary Judgment
                                   2
                                              Plaintiff filed a motion for leave to file a cross motion for summary judgment due to
                                   3
                                       excusable neglect under Rule 6(b)(1)(B) of the Federal Rules of Civil Procedure. (Docket
                                   4
                                       No. 91.) Plaintiff states that he is awaiting the Court’s ruling on his pending motions to
                                   5
                                       compel discovery and that responses from Defendant McCall are not sufficient. (Id.)
                                   6
                                       Defendants’ motion for summary judgment became submitted on April 22, 2019, upon the
                                   7
                                       filing of Defendants’ reply. (Docket No. 87.) Plaintiff filed the instant motion on May 2,
                                   8
                                       2019. (Docket No. 91.) Although he cites as cause the insufficiency of Defendant
                                   9
                                       McCall’s response, the Court has reviewed the response above and finds it to be neither
                                  10
                                       evasive nor incomplete. See supra at 4. Furthermore, Defendants’ summary judgment
                                  11
                                       motion includes the argument that Plaintiff failed to exhaust administrative remedies with
                                  12
Northern District of California




                                       respect to his claims against Defendant McCall. (Docket No. 76 at 15-17.) The issue of
 United States District Court




                                  13
                                       exhaustion must be decided before any cross summary judgment on the merits would be
                                  14
                                       considered. Accordingly, the motion is DENIED. (Docket No. 91.) The Court will sua
                                  15
                                       sponte consider whether further briefing should be allowed if any claim survives
                                  16
                                       Defendants’ summary judgment motion.
                                  17
                                       G.     Plaintiff’s Objection and Motion/Request for Reconsideration
                                  18
                                              Plaintiff filed an objection to the court order filed on February 4, 2019, (Docket No.
                                  19
                                       74), denying his motion for leave to file amended complaint, and denying other motions.
                                  20
                                       (Docket No. 79.) Plaintiff asserts that the court previously stated that it would consider an
                                  21
                                       amended complaint if he pays the full filing fee, and that this denial contravenes the earlier
                                  22
                                       court order. (Id.) Plaintiff is mistaken. The previous court order to which Plaintiff refers
                                  23
                                       stated that “Plaintiff’s motion to amend the complaint (Docket No. 17) is DENIED without
                                  24
                                       prejudice and the court will consider an amended complaint if plaintiff pays the full filing
                                  25
                                       fee.” (Docket No. 24 at 2.) This order merely stated that the Court would “consider” an
                                  26

                                  27                                                 5

                                  28
                                   1
                                       amended complaint, not that he would be permitted to proceed on the amended complaint.
                                   2
                                       The Court duly considered Plaintiff’s motion for leave to file an amended complaint and
                                   3
                                       properly denied it for the reasons stated therein. (Docket No. 74.) Accordingly, Plaintiff’s
                                   4
                                       motion for reconsideration is DENIED.
                                   5

                                   6
                                                                               CONCLUSION
                                   7
                                                For the reasons discussed above, the Court orders as follows:
                                   8
                                                 Plaintiff’s motion to compel and for sanctions is DENIED. (Docket No. 77.)
                                   9
                                       Plaintiff’s requests for referral of this matter to settlement are DENIED. (Docket Nos. 78,
                                  10
                                       94.) Plaintiff’s motion for an extension of time to file an opposition is GRANTED.
                                  11
                                       (Docket No. 81.) Plaintiff’s second motion for appointment of counsel and related request
                                  12
Northern District of California




                                       for judicial notice are DENIED. (Docket Nos. 83, 85.) Plaintiff’s motion for leave to file
 United States District Court




                                  13
                                       a cross motion for summary judgment is DENIED. (Docket No. 91.) Plaintiff’s motion
                                  14
                                       regarding the sufficiency of evidence and for sanctions is DENIED. (Docket No. 92.)
                                  15
                                       Plaintiff’s motion for reconsideration is DENIED. (Docket No. 79.)
                                  16
                                                This order terminates Docket Nos. 77, 78, 81, 83, 85, 91, 92, and 94.
                                  17
                                                IT IS SO ORDERED.
                                  18
                                       Dated: _____________________
                                                July 11, 2019                             ________________________
                                  19                                                      BETH LABSON FREEMAN
                                  20                                                      United States District Judge

                                  21

                                  22

                                  23

                                  24

                                  25   Order Addressing Pending Motions
                                       PRO-SE\BLF\CR.17\00326Hollis_motions3

                                  26

                                  27                                                  6

                                  28
